Mr. Justice Wolf
delivered the opinion of the conrt.
The Registrar of Hnmacao refused record to the possession and usufruct of a lot belonging to the municipality of Naguabo because it appeared to him that the lot sought to be- recorded was already of record, although of smaller dimensions, in the name of the appellant. The description of the lot sought to be recorded .is as follows:
“Lot situated on Padial street at the corner of Mario Brasehi street 22.50, meters long by 16.50 meters wide and bounded on the north by Mario Brasehi street; on the south by Rius Rivera street; on the east where there is a water tank, by a lot with a house of Amalio Ramirez, and on the west or front by said Padial street. The said lot has an area of 371.25 square meters and on it is a wooden house belonging to Armando S. Belaval, roofed' with zinc, and of the following dimensions: 14.50 meters on the north; 9.70 meters on the south; 22.40 meters on the west and 22.40 on the west; the said lot being situated within the urban zone of the town.”
The lot appearing of record is as follows:
“Urban property. — A lot without name or number same as the block of which it forms a part, situated in the town and municipal district of Naguabo, and on Rius Rivera street, fifteen meters in front and back, and sixteen meters on its sides, with an area of two hundred' and forty square meters, and bounded on the right by Padial street; on the left by a house that is now being constructed by Emilio Ramirez, and on the back by the houses of Juan D. Cruz and Marte Cecilio. ’ ’
The registrar says that three of the boundaries are the same in each description and that Amalio Ramirez in the first description is the same as Emilio Ramirez in the second description. But if one stands on Rius Rivera street, Padial street appears to the west in the first description, while in the second the said Padial street 'is found to the right, or to the east. The lots are apparently on opposite corners on the north side of Ruis Rivera Street. Amalio Ramirez built a house to the east in the first description, while the house of *765Emilio Ramírez is on the west in the second descrpition. Amalio and Emilio may be the same person, but it is possible for bim to have houses on different lots. He may have moved from one to the other and left his trace on the records. 'The first lot nominally has its front on Padial street while the second has its front nominally on Rius Rivera street. ■The two lots are of very different dimensions and the houses now described as being on them are totally distinct. We see no danger of confusion. Any doubt we might have ought to be resolved in favor of the appellant, as the municipality appears, in either description, to be owning the lot and there is some presumption that the officials of the municipality knew what they were about when they gave Juan D. Cruz the right to build a house on the lot in question.
The note of the registrar must be

Reversed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.